.                                                   DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on June 2, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claim(s) 1,2,5,6, 9, 10,13,14 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Kim et al. (US Pub. No.: US 2019/0124284 A1).
           Regarding claim 1, Kim discloses an imaging device (Para 32; CMOS image sensor), comprising: 
        a pixel array including a plurality of pixels (Para 33;  the CMOS image sensor includes a pixel array 10 of imaging pixels arranged in rows and columns) ,           wherein each pixel of the plurality of pixels is configured to generate a pixel voltage  ( Para 43; signal voltage ) ; 
         a voltage sensor configured to generate a first detection voltage ( Para 45-46;  79; comparison circuit  ; The comparison circuit 220 is a comparator circuit that is coupled to receive the modified pixel signal from the offset generation circuit 210 and compares a ramp signal V.sub.RAMP with the modified pixel signal which is increased or decreased in magnitude by the offset, and outputs a comparison signal indicating the comparison result. The control circuit 230 is coupled to both the comparison circuit 220 and the offset generation circuit 210 and detects a crossing of the ramp signal V.sub.RAMP and the modified pixel signal to which the offset has been applied based on the comparison signal outputted from the comparison circuit 220, and outputs the offset control signal, e.g., an offset generation control signal and an offset size control signal, to the offset generation circuit 210. ) , 
         an AD converter  ( Par 46; wherein the control circuit 230 which is part of AD converter is connected to pixel array as shown in Fig. 1 and also connected to the comparison circuit 220  ) coupled to the pixel array and the voltage sensor, wherein the AD converter is configured to generate first detection voltage data based on the first detection voltage (  Para 47; the comparison circuit 220 compares a pixel signal V.sub.PIX with the ramp signal V.sub.RAMP and outputs a first comparison signal at first, and then compares the ramp signal V.sub.RAMP with the pixel signal to which an offset voltage has been applied, and outputs a second comparison signal, and then compares the ramp signal V.sub.RAMP with the pixel signal to which another offset voltage has been applied, and outputs a third comparison signal. In this way, the comparison circuit 220 may repeatedly perform sampling processes multiple times while repeatedly applying the offset to the pixel signal.); and a flag generator configured to generate a first error flag based on the first detection voltage data and first reference voltage data ( Para 67-69;  crossing detector 231 detects the crossing  and sends the offset generation control signal to the offset generation circuit 210; By repeatedly performing the above-described process multi times, the analog-to-digital conversion codes may be acquired multi times. The analog-to-digital conversion codes are averaged by the counter 240 for noise averaging purposes, and averaged analog-to-digital conversion codes are provided to a memory. Also, since it is important for the pixel signal to remove a noise at a low illuminance, various embodiments of the disclosed technology are especially beneficial in removing unwanted noise in the low illuminance condition; wherein Fig. 2A shows the output of the comparator which is part of analog-too-digital conversion device is connected to the crossing detector; therefore the output signal of the crossing detector is based on an output of the AD converter) .

	Regarding claim 2, Kim discloses , wherein the generation of the first detection voltage is based on a first power supply voltage and a ground voltage, the first power supply voltage is supplied to the plurality of pixels ( Para 47;Para 75;  Fig. 3A; the comparison circuit 220 compares a pixel signal V.sub.PIX with the ramp signal V.sub.RAMP and outputs a first comparison signal at first, and then compares the ramp signal V.sub.RAMP with the pixel signal to which an offset voltage has been applied, and outputs a second comparison signal, and then compares the ramp signal V.sub.RAMP with the pixel signal to which another offset voltage has been applied, and outputs a third comparison signal. The comparison circuit 220 may repeatedly perform sampling processes multiple times while repeatedly applying the offset to the pixel signal. Here, the offset voltage is generated by the offset generation circuit 210; wherein offset controller  may include   a plurality of latches Latch [1] to Latch [n] for receiving the offset generation control signal from the crossing detector 231 of FIGS. 2A and 2B, and a plurality of switches for switching between the power supply voltage V.sub.DD and the ground voltage V.sub.SS according to the output signals of the plurality of latches Latch [1] to Latch [n]. The power supply voltage V.sub.DD and the ground voltage V.sub.SS may be adjusted by an external control circuit (not shown)).
         Regarding claim 5, Kim et al. discloses the voltage sensor comprises a  resistor circuit and a switch (Fig. 2A; Para 16, 48; the comparison circuit includes switches and a comparator such as an op-amp comparator and it is well known in the art that op-amp comparator includes amplifiers/transistors and resistors).
	Regarding claim 6, Kim et al. discloses wherein the voltage sensor is further configured to generate a second detection voltage,  the AD converter is further configured to generate second detection voltage data based on the second detection voltage, and the flag generator is further configured to generate a second error flag based on at least one of: a comparison between the first detection voltage data and the first reference voltage data, or comparison between the second detection voltage data and second reference voltage data ( Para 47; when an analog-to-digital conversion is performed on a row of the pixel array, the comparison circuit 220 compares a pixel signal V.sub.PIX with the ramp signal V.sub.RAMP and outputs a first comparison signal at first, and then compares the ramp signal V.sub.RAMP with the pixel signal to which an offset voltage has been applied, and outputs a second comparison signal, and then compares the ramp signal V.sub.RAMP with the pixel signal to which another offset voltage has been applied, and outputs a third comparison signal. In this way, the comparison circuit 220 may repeatedly perform sampling processes multiple times while repeatedly applying the offset to the pixel signal. Here, the offset voltage is generated by the offset generation circuit 210. In an implementation of the disclosed technology, the comparison circuit 220 linearly changes the voltage level of the pixel signal by the offset voltage and feeds the linearly changing pixel signal to the node of the first input voltage V.sub.IN1. For example, if the ramp signal V.sub.RAMP has a positive slope, the comparison circuit 220 increases the voltage level of the pixel signal by the offset voltage, and if the ramp signal V.sub.RAMP has a negative slope, the comparison circuit 220 decreases the voltage level of the pixel signal by the offset voltage. ) .

	Claims 9, the subject matter disclosed in claim 1 is similar to the subject matter disclosed in claim 1, therefore, claim 9 is rejected for the same reasons as set forth in claim 1. 
           Regarding claim 10, Hope discloses , wherein the generation of the first detection voltage is based on a first power supply voltage and a ground voltage, the first power supply voltage is supplied to the plurality of pixels (Para 47;Para 75;  Fig. 3A; the comparison circuit 220 compares a pixel signal V.sub.PIX with the ramp signal V.sub.RAMP and outputs a first comparison signal at first, and then compares the ramp signal V.sub.RAMP with the pixel signal to which an offset voltage has been applied, and outputs a second comparison signal, and then compares the ramp signal V.sub.RAMP with the pixel signal to which another offset voltage has been applied, and outputs a third comparison signal. The comparison circuit 220 may repeatedly perform sampling processes multiple times while repeatedly applying the offset to the pixel signal. Here, the offset voltage is generated by the offset generation circuit 210; wherein offset controller  may include   a plurality of latches Latch [1] to Latch [n] for receiving the offset generation control signal from the crossing detector 231 of FIGS. 2A and 2B, and a plurality of switches for switching between the power supply voltage V.sub.DD and the ground voltage V.sub.SS according to the output signals of the plurality of latches Latch [1] to Latch [n]. The power supply voltage V.sub.DD and the ground voltage V.sub.SS may be adjusted by an external control circuit (not shown)).

 Regarding Claims 13,14, the subject matter disclosed in claims 13,14 are similar to the subject matter disclosed in claims 5,6, therefore, Claims 13,14 are  rejected for the same reasons as set forth in claims 5, 6 respectively. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 4,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.: US 2019/0124284 A1), in view of Oka et al.  (US Pub. No.: US 2019/0297287 A1).
	Regarding claim 3, Kim discloses a first pad electrode configured to receive the first power supply voltage, and a second pad electrode configured to receive the ground voltage (Para 76; a plurality of capacitors coupled in parallel; each capacitor including one electrode couplable to one of a power supply voltage and a ground voltage ) .
        However, Kim does not disclose a first substrate and a second substrate, wherein the pixel array is on the first substrate, the AD converter is on the second substrate. 

          Oka et al.  discloses a first substrate  and a second substrate, wherein the pixel array is on the first substrate ( Figs. 4-6;  Para 126; upper chip 92 includes pixel array) , the AD converter is on the second substrate (Para 13, 126; Figs. 4-6;  lower chip 91 includes electrodes and ADC and failure detector; the first substrate and the second substrate may be stacked and be electrically connected by the through electrodes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further include two substrates as stacked substrates to have pixel array on one substrate and other circuits on another substrate as disclosed in Oka et al. for the CMOS image sensor disclosed in Kim et al. in order to allow greater capability, flexibility and increase readout speed.
	Regarding claim 4, the combination of Kim and Oka et al. teaches wherein the first pad electrode is adjacent to the second pad electrode (Kim; Para 76; a plurality of capacitors coupled in parallel; each capacitor including one electrode couplable to one of a power supply voltage and a ground voltage).
             Claims 11,12, the subject matter disclosed in claims 11,12 are similar to the subject matter disclosed in claims 3,4 respectively, therefore, claims 11,12 are rejected for the same reasons as set forth in claim 3, 4 respectively. 


Claims 8 , 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. No.: US 2019/0124284 A1), in view of Hagihara  (US Pub. No.: US 2008/0197269 A1).
	Regarding claim 8, Kim discloses the imaging device according to claim 1, wherein the generation of the first detection voltage is based on a first power supply voltage supplied to the plurality of pixels ( Para 47;Para 75;  Fig. 3A; the comparison circuit 220 compares a pixel signal V.sub.PIX with the ramp signal V.sub.RAMP and outputs a first comparison signal at first, and then compares the ramp signal V.sub.RAMP with the pixel signal to which an offset voltage has been applied, and outputs a second comparison signal, and then compares the ramp signal V.sub.RAMP with the pixel signal to which another offset voltage has been applied, and outputs a third comparison signal. The comparison circuit 220 may repeatedly perform sampling processes multiple times while repeatedly applying the offset to the pixel signal. Here, the offset voltage is generated by the offset generation circuit 210;l wherein offset controller  may include   a plurality of latches Latch [1] to Latch [n] for receiving the offset generation control signal from the crossing detector 231 of FIGS. 2A and 2B, and a plurality of switches for switching between the power supply voltage V.sub.DD and the ground voltage V.sub.SS according to the output signals of the plurality of latches Latch [1] to Latch [n]. The power supply voltage V.sub.DD and the ground voltage V.sub.SS may be adjusted by an external control circuit (not shown)), 
the AD converter is configured to generate pixel voltage data based on the pixel voltage ( Para 47; More specifically, when an analog-to-digital conversion is performed on a row of the pixel array, the comparison circuit 220 compares a pixel signal V.sub.PIX with the ramp signal V.sub.RAMP and outputs a first comparison signal at first, and then compares the ramp signal V.sub.RAMP with the pixel signal to which an offset voltage has been applied, and outputs a second comparison signal, and then compares the ramp signal V.sub.RAMP with the pixel signal to which another offset voltage has been applied, and outputs a third comparison signal.) .
	However, Kim does not disclose  each pixel of the plurality of pixels comprises: 
 a photoelectric conversion element; a transfer transistor coupled to the photoelectric conversion element; and an amplifier transistor, wherein a gate of the amplifier transistor is coupled to the transfer transistor, and the first power supply voltage is supplied to a terminal of the amplifier transistor.
          Hagihara discloses each pixel  ( Fig. 1;  Para 31; unit pixel ) of the plurality of pixels comprises: 
 a photoelectric conversion element  Para 31; (photodiode PD) ; a transfer transistor coupled to the photoelectric conversion element ( Para 31; transfer transistor M1 connected to photodiode); and an amplifier transistor (Para 31; amplification transistor M3), wherein a gate of the amplifier transistor is coupled to the transfer transistor (Fig. 1; wherein the gate of M3 is coupled to the transfer transistor M1) , and the first power supply voltage is supplied to a terminal of the amplifier transistor (Fig 1: Power supply voltage VDD is supplied to a terminal of the amplification transistor M3) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further include photodiode, transfer transistor and amplification transistor in each pixel unit as disclosed in Hagihara for  the image sensor disclosed in Kim in order to general signal charges corresponding to the amount of incident electromagnetic wave and transfer signals  and amplify signals so that the  image signals can be output to produce clear images. 
The subject matter disclosed in claim 16 is similar to subject matter disclosed in claim 8; therefore claim 16 is rejected for the same reasons as set forth in claim 8. 

Allowable Subject Matter
Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, prior art on record does not disclose “wherein the first reference voltage data has a determined range, and the first error flag is set to a ground voltage in a case where the first detection voltage data is not within the determined range” in combination of other limitation in the claim. 
The subject matter disclosed in claim 15 is similar to subject matter disclosed in claim 7; therefore claim 15 is objected to for the same reasons as set forth in claim 7. 

	Claims 17-20 are allowed. 
	Regarding claim 17, prior art on record Tuukkanen et al. (Pub. No.: US 
2018/0224291 A1) discloses A vehicle (Fig. 1A; Para 43; vehicle 129), comprising: 
an imaging unit including an imaging device, wherein the imaging unit is configured to generate image data (Para 46; camera/imaging sensor for gathering image data); 
      an outside-vehicle information detecting unit configured to detect an object in an environment based on the image data (Para 46; sensors about the perimeter of the vehicle may detect the relative distance of the vehicle from lanes or roadways, the presence of other vehicles, pedestrians, traffic lights, road features (e.g., curves) and any other objects);
        and a vehicle control unit configured to control a driving unit for a driver assistance system of the vehicle based on information obtained by the outside-vehicle ( Para 137;in one scenario, the synchronization platform 109 may check the distance to the next waypoint from the location of the at least one user via his/her UE 101. If the distance is less than 50 meter, and the waypoint is the only remaining waypoint, the synchronization platform 109 may end the guidance and initiate assistance, whereby the at least one user is assisted towards his/her vehicle. In another embodiment, if the distance is more than 50 meter, the synchronization platform 109 may guide the at least user towards the next waypoint.).
	Prior art on record Kim et al. (US Pub. No.: US 2019/0124284 A1) discloses wherein the imaging device comprises: a pixel array including a plurality of pixels ( Para 33;  the CMOS image sensor includes a pixel array 10 of imaging pixels arranged in rows and columns) , wherein each pixel of the plurality of pixels is configured to generate a pixel voltage (Para 43; signal voltage); 
a voltage sensor configured to generate a first detection voltage (Para 45-46;  79; comparison circuit  ; The comparison circuit 220 is a comparator circuit that is coupled to receive the modified pixel signal from the offset generation circuit 210 and compares a ramp signal V.sub.RAMP with the modified pixel signal which is increased or decreased in magnitude by the offset, and outputs a comparison signal indicating the comparison result. The control circuit 230 is coupled to both the comparison circuit 220 and the offset generation circuit 210 and detects a crossing of the ramp signal V.sub.RAMP and the modified pixel signal to which the offset has been applied based on the comparison signal outputted from the comparison circuit 220, and outputs the offset control signal, e.g., an offset generation control signal and an offset size control signal, to the offset generation circuit 210b), an AD converter  (Par 46; wherein the control circuit 230 which is part of AD converter is connected to pixel array as shown in Fig. 1 and also connected to the comparison circuit 220  ) coupled to the pixel array and the voltage sensor, wherein the AD converter is configured to generate first detection voltage data based on the first detection voltage (Para 47; the comparison circuit 220 compares a pixel signal V.sub.PIX with the ramp signal V.sub.RAMP and outputs a first comparison signal at first, and then compares the ramp signal V.sub.RAMP with the pixel signal to which an offset voltage has been applied, and outputs a second comparison signal, and then compares the ramp signal V.sub.RAMP with the pixel signal to which another offset voltage has been applied, and outputs a third comparison signal. In this way, the comparison circuit 220 may repeatedly perform sampling processes multiple times while repeatedly applying the offset to the pixel signal.); and a flag generator configured to generate an error flag based on the first detection voltage data and first reference voltage data ( Para 67-69;  crossing detector 231 detects the crossing  and sends the offset generation control signal to the offset generation circuit 210; By repeatedly performing the above-described process multi times, the analog-to-digital conversion codes may be acquired multi times. The analog-to-digital conversion codes are averaged by the counter 240 for noise averaging purposes, and averaged analog-to-digital conversion codes are provided to a memory. Also, since it is important for the pixel signal to remove a noise at a low illuminance, various embodiments of the disclosed technology are especially beneficial in removing unwanted noise in the low illuminance condition; wherein Fig. 2A shows the output of the comparator which is part of analog-too-digital conversion device is connected to the crossing detector; therefore, the output signal of the crossing detector is based on an output of the AD converter).
	However, none of the prior art discloses  “wherein the vehicle control unit is configured to restrict a function of the driver assistance system based on the error flag.” in combination of other limitation in the claim. 
	Claims 18-20 are allowed as being dependent from claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696